Title: To James Madison from the Citizens of Louisville, Kentucky, 30 June 1812 (Abstract)
From: Louisville, Kentucky Citizens
To: Madison, James


30 June 1812. “Resolved—That we do highly approbate the firm and dignified attitude, assumed by the Government of the United States in determining by a declaration of war, against England, to avenge the wrongs, and insults unprovokedly heaped on us, by that perfidious and piratical power; that success to the Operations of Government in prosecuteing so just a war, against so deadly, and inveterate a foe, is ardently hoped for by this meeting; and we pledge ourselves to aid the efforts of Government with our lives and fortunes.”
“Resolved—That the confidence heretofore entertained by us, in the patriotism and energy of the President, and congress of the U. S., is increased and confirmed, by the declaration of war lately adopted.”
Resolve that these resolutions be “published in the ‘Louisville Courier’” and that copies be transmitted to the president and the Kentucky congressional delegation.
